PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Application of 
Lander, Kirt
Application No. 15/899,290
Filed: 19 Feb 2018
For: Hoof Boot With Pivoting Heel Captivator

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “PETITION TO THE DIRECTOR UNDER 37 CFR 1.181(a)” to withdraw the holding of abandonment, filed August 24, 2020.

The withdrawal of the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision should be filed within two (2) months from the mail date of this decision. Note 37 CFR 1.181(f). The request for reconsideration should include a cover letter and be entitled as a "Renewed Petition under 37 CFR 1.181 to Withdraw the Holding of Abandonment."

A Restriction Requirement mailed on April 5, 2019 set a two month period for reply. A response was filed September 5, 2019 with a three month extension of time and a supplemental response was filed September 19, 2019,  after which, an Office Communication was mailed October 18, 2019 noting that the “reply filed on 9/19/2019 is not fully responsive to the prior Office Action”. No further response having been filed, the application became abandoned. Accordingly, the Notice of Abandonment was mailed June 23, 2020.

Petitioner argues, “the Examiner has not properly drafted the restriction requirement with the pending claims. Thus, there is no restriction to be made for the properly pending set of claims. In response to the Applicant’s supplemental response, rather than issuing a new restriction requirement with the corrected claim set to correct the prosecution history record and properly specify the correct claims, the Examiner issued a notice of non-compliant amendment on 10/18/2019 still requiring the Applicant to select a species and set of claims based on the first improper restriction requirement. This is wholly improper. As stated above. Applicant respectfully asserts that this is not only unclear, but incorrect according to the USPTO rules and statutes as specifically stated above. The Applicant cannot respond to a written restriction requirement referencing the incorrect claims even if the Examiner, as stated in her notice of non-compliant amendment, over the phone acknowledged the error with respect to the claims. The Applicant requested that the Examiner reissue a written corrected restriction requirement to not only make clear which species and associated claims, if any, the Applicant was required to elect, but also to clarify the prosecution history record.”

Petitioner’s arguments have been considered but have not been found to be persuasive.
Petitioners is advised that if an Office communication is mailed and in the absence of that communication not being withdrawn by the USPTO, then by law a response is required. The failure to file a response causes the application to become abandoned, even if that communication was sent in error. There is no evidence that the petitioners filed a written response or query as is required by 37 CFR 1.2 to the Office Communication mailed October 18, 2019. Therefore, petitioners are not afforded an opportunity then to withhold a written response to an office communication even if petitioner believes an appropriate response had been previously filed, or that the request for was sent in error. The fact that the communication may be in error, does not remove petitioner’s duty to respond in writing.

Furthermore, the time for disputing the propriety of the Office Communication mailed October 18, 2019 is after the requirement not after the abandonment. 

A review of the record does not reveal that a timely responsive reply was filed after the mailing of the Restriction Requirement or that any action was taken in writing after the Office Communication mailed October 18, 2019.

Therefore, based on the facts and the arguments presented, the application was properly abandoned and the holding of abandonment cannot be withdrawn and the notice of abandonment cannot be vacated.
	
The application will therefore remain in an abandoned status until such time as a renewed grantable petition to either withdraw the holding of abandonment or petition to revive under 37 CFR 1.137(a)1 has been filed.

The filing of a petition under the unintentional standard cannot be intentionally delayed and therefore should be filed promptly.  A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional.  A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a).

Further correspondence with respect to this matter should be addressed as follows:

By mail:		Mail Stop PETITIONS		
Commissioner for Patents
Post Office Box 1450			
Alexandria, VA 22313-1450
By hand:		Customer Service Window
Mail Stop Petitions
Randolph Building
401 Dulany Street
Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

Registered Users may also respond by EFS-Web.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET



    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d); and (4)  a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).